DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0159265 A1 (“Galpin”) in view of US 2022/0060689 A1 (“Jang”).
Regarding claim 1, Galpin discloses a method of processing video data, comprising: performing a conversion between a video block of a current picture of a video and a bitstream of the video (e.g. see encoding/decoding, e.g. see at least Figs. 2-3) based on a prediction mode (e.g. see coding mode intra prediction and inter prediction, e.g. see at least paragraphs [0056]-[0057]), wherein in the prediction mode, the video block is divided into at least one subblock (e.g. see subblock, e.g. see at least paragraph [0076]), and motion information of the at least one subblock is derived based on motion information of a collocated video block in a collocated picture of the current picture (e.g. see subblock-based temporal motion prediction SbTMVP, e.g. see at least Fig. 8, paragraphs [0073]-[0075]), and wherein a position of the collocated video block is derived based on a temporal motion information which is initialized to a default motion information and is set to specific motion information related to a specific neighboring block A1 which is adjacent to a lower left corner to the video block in response to the specific neighboring block is available (e.g. see spatial neighboring block A1 as shown in Fig. 8, e.g. see at least paragraphs [0073]-[0075]). 
Although Galpin discloses the derivation process for the motion information of the collocated video block,  it is noted Galpin differs from the present invention in that it fails to particularly disclose wherein in the prediction mode, a derivation process for the motion information of the collocated video block comprises: making a first determination about whether the collocated video block is coded with a first coding mode, wherein in the first coding mode, reconstructed samples are represented by a set of representative color values, and the set of representative color values comprises at least one of 1) palette predictors, 2) escaped samples, or 3) palette information included in the bitstream; and making a second determination, based on the first determination, about an availability of motion vectors of the collocated video block and values of motion vectors of the collocated video block, and wherein the second determination is performed such that the second determination is identical for the collocated video block coded with the first coding mode and for the collocated video block coded with an intra coding mode or a second coding mode, wherein in the second coding mode, prediction samples are derived from blocks of sample values of same decoded slice as determined by a block vector. Jang however, teaches wherein in the prediction mode, a derivation process for the motion information of the collocated video block comprises: making a first determination about whether the collocated video block is coded with a first coding mode (e.g. see determine whether the reference block (i.e., center subblock) is coded in the inter prediction mode, e.g. see at least paragraphs [0148]-[0149]; note that this is the same as determining whether the reference block is coded in the intra prediction mode, interpreted as the first coding mode, because a mode not inter is intra), wherein in the first coding mode, reconstructed samples are represented by a set of representative color values, and the set of representative color values comprises at least one of 1) palette predictors, 2) escaped samples, or 3) palette information included in the bitstream (e.g. see palette mode considered as an example of intra coding or intra prediction, e.g. see at least paragraph [0056]); and making a second determination, based on the first determination, about an availability of motion vectors of the collocated video block and values of motion vectors of the collocated video block (e.g. see determine whether motion information of the reference block (i.e., center subblock) derived based on the motion shift is available (S1110) based on whether the reference block is coded in the inter prediction mode, e.g. see at least paragraphs [0148]-[0149]; thus, motion information is not available if intra mode is determined in S1110), and wherein the second determination is performed such that the second determination is identical for the collocated video block coded with the first coding mode and for the collocated video block coded with an intra coding mode or a second coding mode (e.g. see S1110 is performed identically for the reference block whether its mode is intra mode or IBC, e.g. see at least paragraphs [0056], [0142], [0148]-[0149]), wherein in the second coding mode, prediction samples are derived from blocks of sample values of same decoded slice as determined by a block vector (e.g. see block vector, e.g. see at least paragraphs [0138], [0035]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Galpin and Jang before him/her, to modify the method and device for image encoding and decoding of Galpin with Jang in order to reduce average complexity in the process of constructing motion information candidates in units of subblock. 
Regarding claim 2, Galpin in view of Jang further teaches wherein the second determination determines the availability of motion vectors of the collocated video block to be unavailable in response to the first determination that the collocated video block is coded with the first coding mode (Jang: e.g. see determine whether motion information of the reference block (i.e., center subblock) derived based on the motion shift is available (S1110) based on whether the reference block is coded in the inter prediction mode, e.g. see at least paragraphs [0148]-[0149]; thus, motion information is not available if intra mode is determined in S1110).  The motivation above in the rejection of claim 1 applies here. 
Regarding claim 3, Galpin in view of Jang further teaches wherein the availability of motion vectors of the collocated video block coded with the first coding mode is identical for the availability of motion vectors of the collocated video block coded with the intra coding mode or the second coding mode (Jang: e.g. see motion information not available when mode is intra mode or IBC, e.g. see at least paragraphs [0142], [0148]-[0149]).   The motivation above in the rejection of claim 1 applies here.  
Regarding claim 5, Galpin in view of Jang further teaches wherein the second determination determines the values of motion vectors of the collocated video block coded with the first coding mode to be equal to the values of motion vectors of the collocated video block coded with the intra coding mode or the second coding mode (Jang: e.g. see since palette mode considered as an example of intra coding or intra prediction, e.g. see at least paragraph [0056], its motion information is not available which is equals to motion information not available when mode is intra mode or IBC, e.g. see at least paragraphs [0142], [0148]-[0149]). The motivation above in the rejection of claim 1 applies here.    
Regarding claim 8, Galpin in view of Jang further teaches wherein the derivation process for the motion information of the collocated video block coded with the first coding mode, the intra coding mode or the second coding mode is different from the derivation process for the motion information of the collocated video block coded with an inter coding mode (e.g. see if the reference block (i.e., center subblock is the block coded in the inter prediction mode, the encoding/the decoding apparatus may perform the process of deriving the subblock based on the motion information for the current block, e.g. see at least paragraphs [0150], [0155]). The motivation above in the rejection of claim 1 applies here.   
Regarding claim 9, although Galpin discloses wherein the prediction mode is a subblock-based temporal motion vector prediction (SbTMVP) mode (e.g. see subblock-based temporal motion prediction SbTMVP, e.g. see at least Fig. 8, paragraphs [0073]-[0075]), it is noted Galpin differs from the present invention in that it fails to particularly disclose the first coding mode is a palette mode and the second coding mode is an intra-block copy (IBC) mode. Jang however, teaches the first coding mode is a palette mode (e.g. see determine whether the reference block (i.e., center subblock) is coded in the inter prediction mode, e.g. see at least paragraphs [0148]-[0149]; note that this is the same as determining whether the reference block is coded in the intra prediction mode, interpreted as the first coding mode, because a mode not inter is intra, and see palette mode considered as an example of intra coding or intra prediction, e.g. see at least paragraph [0056]) and the second coding mode is an intra-block copy (IBC) mode (e.g. see IBC, e.g. see at least paragraphs [0056], [0142], [0148]-[0149]).  The motivation above in the rejection of claim 1 applies here. 
Regarding claim 10, Galpin further discloses wherein the conversion includes encoding the video block into the bitstream (e.g. see encoding/decoding, e.g. see at least Figs. 2-3).  
Regarding claim 11, Galpin further discloses wherein the conversion includes decoding the video block from the bitstream (e.g. see encoding/decoding, e.g. see at least Figs. 2-3).  
	Regarding claims 12-14, 16-20, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claim(s) 4, 6-7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0159265 A1 (“Galpin”) in view of US 2022/0060689 A1 (“Jang”) in further view of US 2022/0014779 A1 (“Misra”).
Regarding claim 4, although Galpin in view of Jang teaches the first determination that the collocated video block is coded with the first coding mode (Jang: e.g. see determine whether the reference block (i.e., center subblock) is coded in the inter prediction mode, e.g. see at least paragraphs [0148]-[0149]; note that this is the same as determining whether the reference block is coded in the intra prediction mode, interpreted as the first coding mode, because a mode not inter is intra), it is noted Galpin differs from the present invention in that it fails to particularly disclose wherein in response to the first determination that the collocated video block is coded with the first coding mode, a flag indicating the availability of motion vectors of the collocated video block is set to 0. Misra however, teaches wherein in response to the first determination that the collocated video block is coded with the first coding mode, a flag indicating the availability of motion vectors of the collocated video block is set to 0 (e.g. see at least availableFlagLXCol set to 0, e.g. see at least paragraphs [0083]-[084]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Galpin, Jang and Misra before him/her, to incorporate Misra into the method and device for image encoding and decoding of Galpin as modified by Jang in order to improve coding efficiency. 
Regarding claim 6, although Galpin in view of Jang teaches wherein in response to the first determination that the collocated video block is coded with the first coding mode (Jang: e.g. see determine whether the reference block (i.e., center subblock) is coded in the inter prediction mode, e.g. see at least paragraphs [0148]-[0149]; note that this is the same as determining whether the reference block is coded in the intra prediction mode, interpreted as the first coding mode, because a mode not inter is intra), both components of a motion vector of the collocated video block coded with the first coding mode are set (Jang: e.g. see base motion vector, e.g. see at least paragraph [0133]), it is noted Galpin differs from the present invention in that it fails to particularly disclose set to 0.  Misra however, teaches set to 0 (e.g. see at last mvLXCol set to 0, e.g. see at least paragraphs [0083]-[084]). The motivation above in the rejection of claim 4 applies here. 
Regarding claim 7, although Galpin in view of Jang teaches the determination that the collocated video block is coded with the first coding mode, the intra coding mode or the first coding mode (Jang: e.g. see determine whether the reference block (i.e., center subblock) is coded in the inter prediction mode, e.g. see at least paragraphs [0148]-[0149]; note that this is the same as determining whether the reference block is coded in the intra prediction mode, interpreted as the first coding mode, because a mode not inter is intra), it is noted Galpin differs from the present invention in that it fails to particularly disclose wherein in response to a determination that the collocated video block is coded with the first coding mode, the intra coding mode or the first coding mode, a flag indicating the availability of motion vectors of the collocated video block is set to 0 and both components of a motion vector for the collocated video block are set to 0.  Misra however, teaches wherein in response to a determination that the collocated video block is coded with the first coding mode, the intra coding mode or the first coding mode, a flag indicating the availability of motion vectors of the collocated video block is set to 0 and both components of a motion vector for the collocated video block are set to 0 (e.g. see at last mvLXCol and availableFlagLXCol set to 0, e.g. see at least paragraphs [0083]-[084]).  The motivation above in the rejection of claim 4 applies here.
	Regarding claims 15, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jang et al., US 2022/0103858 A1, discloses inter-prediction-based image or video coding using Sbtmvp
Jang et al., US 2022/0103808 A1, discloses sbtmvp-based image or video coding
Jang et al., US 2022/0103855 A1, discloses temporal motion vector predictor candidate-based image or video coding of subblock unit

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485